 

Exhibit 10.1

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) is dated as of February 6, 2014 by and
among Yuma Energy, Inc., a Delaware corporation (the “Company”), and each of the
persons listed on Schedule A hereto (each a “Shareholder” and collectively, the
“Shareholders”).

 

WHEREAS, each of the Shareholders is, as of the date hereof, the record and
beneficial owner of that number of shares of Common Stock, no par value per
share (the “Pyramid Common Stock”), of Pyramid Oil Company, a California
corporation (“Pyramid”), and set forth opposite such Shareholder’s name on
Schedule A hereto;

 

WHEREAS, Pyramid, Pyramid Delaware Merger Subsidiary, Inc., a Delaware
corporation and wholly owned subsidiary of Pyramid (the “Delaware Merger
Subsidiary”), Pyramid Merger Subsidiary, Inc., a Delaware corporation and wholly
owned subsidiary of Delaware Merger Subsidiary (the “Merger Subsidiary”), and
the Company concurrently with the execution and delivery of this Agreement are
entering into an Agreement and Plan of Merger and Reorganization, dated as of
the date hereof (as the same may be amended or supplemented, the “Merger
Agreement”), providing for, among other things, the merger (the “Reincorporation
Merger”) of Pyramid with and into Delaware Merger Subsidiary, the merger (the
“Merger”) of Merger Subsidiary with and into the Company, and the Company as the
surviving entity to the Merger upon the terms and subject to the conditions set
forth in the Merger Agreement (capitalized terms used and not otherwise defined
herein shall have the meanings attributed thereto in the Merger Agreement); and

 

WHEREAS, as a condition to the willingness of the Company to enter into the
Merger Agreement, and in order to induce the Company to enter into the Merger
Agreement, the Shareholders have agreed to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the execution and delivery by the Company of
the Merger Agreement and the mutual representations, warranties, covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

Section 1.           Representations and Warranties of the Shareholders. Each of
the Shareholders hereby represents and warrants to the Company, severally and
not jointly, as follows:

 

(a)         Such Shareholder is the beneficial owner (within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) and unless otherwise indicated, the record owner of the shares of Pyramid
Common Stock (as may be adjusted from time to time pursuant to Section 5 hereof,
the “Shares”) set forth opposite such Shareholder’s name on Schedule A to this
Agreement and such Shares represent all of the shares of Pyramid Common Stock
beneficially owned by such Shareholder as of the date hereof. For purposes of
this Agreement, the term “Shares” shall include any shares of Pyramid Common
Stock issuable to such Shareholder upon exercise or conversion of any existing
right, contract, option, or warrant to purchase, or securities convertible into
or exchangeable for, Pyramid Common Stock (“Shareholder Rights”) that are
currently exercisable or convertible or become exercisable or convertible and
any other shares of Pyramid Common Stock such Shareholder may acquire or
beneficially own during the term of this Agreement.

 

1

 

 

(b)         Such Shareholder has all requisite power and authority and, if an
individual, the legal capacity, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. This Agreement has been validly
executed and delivered by such Shareholder and, assuming that this Agreement
constitutes the legal, valid and binding obligation of the Company, constitutes
the legal, valid and binding obligation of such Shareholder, enforceable against
such Shareholder in accordance with its terms (except insofar as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally, or by principles
governing the availability of equitable remedies).

 

(c)         The execution and delivery of this Agreement by such Shareholder
does not, and the performance of this Agreement by such Shareholder will not,
(i) if such Shareholder is a corporation or limited liability company, conflict
with the certificate or articles of incorporation, certificate of formation or
limited liability company agreement or bylaws, or similar organizational
documents of such Shareholder as presently in effect (in the case of a
Shareholder that is a legal entity), (ii) conflict with or violate any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to such
Shareholder or by which it is bound or affected, (iii)(A) result in any breach
of or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, (B) give to any other person any rights of
termination, amendment, acceleration or cancellation of, or (C) result in the
creation of any pledge, claim, lien, charge, encumbrance or security interest of
any kind or nature whatsoever upon any of the properties or assets of the
Shareholder under, any agreement, contract, indenture, note or instrument to
which such Shareholder is a party or by which it is bound or affected, except
for such breaches, defaults or other occurrences that would not prevent or
materially delay the performance by such Shareholder of any of such
Shareholder’s obligations under this Agreement, or (iv) except for applicable
requirements, if any, of the Exchange Act, the Securities Act of 1933, as
amended (the “Securities Act”), the New York Stock Exchange Market (the “NYSE”)
or the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the
“HSR Act”), require any filing by such Shareholder with, or any permit,
authorization, consent or approval of, any governmental or regulatory authority,
except where the failure to make such filing or obtain such permit,
authorization, consent or approval would not prevent or materially delay the
performance by the Shareholder of any of such Shareholder’s obligations under
this Agreement.

 

(d)         The Shares and the certificates representing the Shares owned by
such Shareholder are now and at all times during the term hereof will be held by
such Shareholder, or by a nominee or custodian for the benefit of such
Shareholder, free and clear of all pledges, liens, charges, claims, security
interests, proxies, voting trusts or agreements, understandings or arrangements
or any other encumbrances whatsoever, except for any such encumbrances or
proxies arising hereunder or under applicable federal and state securities laws
or under the agreements set forth on Schedule B hereto. Such Shareholder owns of
record or beneficially no shares of Pyramid Common Stock other than such
Shareholder’s Shares.

 

2

 

 

(e)         As of the date hereof, neither such Shareholder, nor any of its
respective properties or assets is subject to any order, writ, judgment,
injunction, decree, determination or award that would prevent or delay the
consummation of the transactions contemplated hereby.

 

(f)          Such Shareholder understands and acknowledges that the Company is
entering into, the Merger Agreement in reliance upon such Shareholder’s
execution and delivery of this Agreement.

 

Section 2.           Representations and Warranties of the Company. The Company
hereby represents and warrants to the Shareholders as follows:

 

(a)         The Company is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation. The
Company has all requisite power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby, and has taken all necessary corporate action
to authorize the execution, delivery and performance of this Agreement. This
Agreement has been duly executed and delivered by the Company and, assuming that
this Agreement constitutes the legal, valid and binding obligation of the other
parties hereto, constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with the terms of this
Agreement (except insofar as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, or by principles governing the availability of
equitable remedies).

 

(b)         The execution and delivery of this Agreement by the Company does
not, and the performance of this Agreement by the Company will not, (i) conflict
with the certificate of incorporation or bylaws of the Company as presently in
effect, (ii) conflict with or violate any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to the Company or by which it is bound
or affected, (iii) (A) result in any breach of or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
(B) give to any other person any rights of termination, amendment, acceleration
or cancellation of, or (C) result in the creation of any pledge, claim, lien,
charge, encumbrance or security interest of any kind or nature whatsoever upon
any of the properties or assets of the Company under, any agreement, contract,
indenture, note or instrument to which the Company is a party or by which it is
bound or affected, except for such breaches, defaults or other occurrences that
would not prevent or materially delay the performance by the Company of its
obligations under this Agreement, or (iv) except for applicable requirements, if
any, of the Exchange Act, the Securities Act, the NYSE or the HSR Act, require
any filing by the Company with, or any permit, authorization, consent or
approval of, any governmental or regulatory authority, except where the failure
to make such filing or obtain such permit, authorization, consent or approval
would not prevent or materially delay the performance by the Company of its
obligations under this Agreement.

 

3

 

 

(c)         As of the date hereof, neither the Company nor any of its properties
or assets is subject to any order, writ, judgment, injunction, decree,
determination or award that would prevent or delay the consummation of the
transactions contemplated hereby.

 

Section 3.           Covenants of the Shareholders. Each of the Shareholders,
severally and not jointly, agrees as follows:

 

(a)         Such Shareholder shall not, except as contemplated by the terms of
this Agreement, sell, transfer, pledge, assign or otherwise dispose of, or enter
into any contract, option or other arrangement (including any profit-sharing
arrangement) or understanding with respect to the sale, transfer, pledge,
assignment or other disposition of, the Shares (including any options or
warrants to purchase Pyramid Common Stock) to any person (any such action, a
“Transfer”). For purposes of clarification, the term “Transfer” shall include,
without limitation, any short sale (including any “short sale against the box”),
pledge, transfer, and the establishment of any open “put equivalent position”
within the meaning of Rule 16a-1(h) under the Exchange Act. Notwithstanding the
foregoing, (i) Transfers of Shares as bona fide gifts, (ii) distributions of
Shares to partners, members, shareholders, subsidiaries, affiliates, affiliated
partnerships or other affiliated entities of the undersigned, (iii) Transfers of
Shares by will or intestacy, and (iv) Transfers of Shares to (A) members of the
undersigned’s immediate family or (B) a trust, the beneficiaries of which are
the undersigned and/or members of the undersigned’s immediate family, shall not
be prohibited by this Agreement; provided that in the case of any such transfer
or distribution pursuant to clause (i), (ii), (iii) or (iv), each donee or
distributee shall execute and deliver to the Company a valid and binding
counterpart to this Agreement.

 

(b)         Such Shareholder shall not, except as contemplated by the terms of
this Agreement (i) enter into any voting arrangement, whether by proxy, voting
agreement, voting trust, power-of-attorney or otherwise, with respect to the
Shares or (ii) take any other action that would in any way restrict, limit or
interfere with the performance of his, her or its obligations hereunder or the
transactions contemplated hereby or make any representation or warranty of such
Shareholder herein untrue or incorrect in any material respect.

 

(c)         At any meeting of the shareholders of Pyramid called to vote upon
the Merger or in connection with any shareholder consent in respect of a vote on
the Merger, the Merger Agreement or any other transaction contemplated by the
Merger Agreement or at any adjournment thereof or in any other circumstances
upon which a vote, consent or other approval (including by written consent) with
respect to such matters is sought, each Shareholder shall vote (or cause to be
voted), or shall consent, execute a consent or cause to be executed a consent in
respect of, such Shareholder’s Shares in favor of the Merger, the adoption by
Pyramid of the Merger Agreement and the approval of any other transactions
contemplated by the Merger Agreement.

 

(d)         Such Shareholder agrees to permit Pyramid, Merger Subsidiary and
Delaware Merger Subsidiary to publish and disclose in the Proxy Statement and
related filings under the securities laws such Shareholder’s identity and
ownership of Shares and the nature of its commitments, arrangements and
understandings under this Agreement and any other information required by
applicable law.

 

4

 

 

Section 4.            Grant of Irrevocable Proxy; Appointment of Proxy.

 

(a)         Each Shareholder hereby irrevocably grants to, and appoints, Sam L.
Banks, and any other individual who shall hereafter be designated by the
Company, such Shareholder’s proxy and attorney-in-fact (with full power of
substitution), for and in the name, place and stead of such Shareholder, to vote
such Shareholder’s Shares, or grant a consent or approval in respect of such
Shares, at any meeting of shareholders of Pyramid or at any adjournment thereof
or in any other circumstances upon which their vote, consent or other approval
is sought, in favor of the Merger, the adoption by Pyramid of the Merger
Agreement and the approval of the other transactions contemplated by the Merger
Agreement.

 

(b)         Each Shareholder represents that any existing proxies given in
respect of such Shareholder’s Shares are not irrevocable, and that any such
proxies are hereby revoked.

 

(c)         Each Shareholder hereby affirms that the irrevocable proxy set forth
in this Section 4 is given in connection with the execution of the Merger
Agreement, and that such irrevocable proxy is given to secure the performance of
the duties of such Shareholder under this Agreement. Such Shareholder hereby
further affirms that the irrevocable proxy is coupled with an interest and may
under no circumstances be revoked, subject to Section 7 herein. Such Shareholder
hereby ratifies and confirms all that such irrevocable proxy may lawfully do or
cause to be done by virtue hereof. Such irrevocable proxy is executed and
intended to be irrevocable in accordance with applicable law. Such irrevocable
proxy shall be valid until the termination of this Agreement pursuant to Section
7 herein.

 

Section 5.           Adjustments Upon Share Issuances, Changes in
Capitalization. In the event of any change in Pyramid Common Stock or in the
number of outstanding shares of Pyramid Common Stock by reason of a stock
dividend, subdivision, reclassification, recapitalization, split, combination,
exchange of shares or other similar event or transaction or any other change in
the corporate or capital structure of Pyramid (including, without limitation,
the declaration or payment of an extraordinary dividend of cash, securities or
other property), and consequently the number of Shares changes or is otherwise
adjusted, this Agreement and the obligations hereunder shall attach to any
additional shares of Pyramid Common Stock, Shareholder Rights or other
securities or rights of Pyramid issued to or acquired by each of the
Shareholders.

 

Section 6.           Further Assurances. Each Shareholder will, from time to
time, execute and deliver, or cause to be executed and delivered, such
additional or further transfers, assignments, endorsements, consents and other
instruments as the Company may reasonably request for the purpose of effectively
carrying out the transactions contemplated by this Agreement and to vest the
power to vote such Shareholder’s Shares as contemplated by Section 3 herein.

 

5

 

 

Section 7.           Termination. This Agreement, and all rights and obligations
of the parties hereunder, shall terminate upon the earlier of (a) the Effective
Time and (b) the date upon which the Merger Agreement is terminated pursuant to
Section 7.01 thereof. Notwithstanding the foregoing, Sections 7, 8 and 9 hereof
shall survive any termination of this Agreement.

 

Section 8.           Action in Shareholder Capacity Only. No Shareholder
executing this Agreement who is or becomes during the term hereof a director or
officer of Pyramid makes any agreement or understanding herein in his or her
capacity as such director or officer. Each Shareholder signs solely in his or
her capacity as the record holder and beneficial owner of, or the trustee of a
trust whose beneficiaries are the beneficial owners of, such Shareholder’s
Shares and nothing herein shall limit or affect any actions or omissions taken
by or fiduciary duties of, a Shareholder or any of its affiliates, in his or her
capacity as an officer or director of Pyramid to the extent permitted by the
Merger Agreement and applicable law.

 

Section 9.            Miscellaneous.

 

(a)          Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties without the
prior written consent of the other parties. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and assigns. Each Shareholder
agrees that this Agreement and the obligations of such Shareholder hereunder
shall attach to such Shareholder’s Shares and shall be binding upon any person
or entity to which legal or beneficial ownership of such Shares shall pass,
whether by operation of law or otherwise, including without limitation such
Shareholder’s heirs, guardians, administrators or successors.

 

(b)         Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated thereby shall be paid by the party
incurring such expenses.

 

(c)          Amendments. This Agreement may not be amended except vis-à-vis the
Company and a Shareholder by an instrument in writing signed by the Company and
the applicable Shareholder and in compliance with applicable law.

 

(d)         Notice. All notices and other communications hereunder shall be in
writing and shall be deemed duly given if delivered personally, mailed by
registered or certified mail (return receipt requested), delivered by Federal
Express or other nationally recognized overnight courier service or sent via
facsimile to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):

 

(i)          if to a Shareholder, to the address set forth under the name of
such Shareholder on Schedule A hereto

 

6

 

 

with a copy to (which shall not constitute notice):



TroyGould PC

1801 Century Park East, 16th Floor

Los Angeles, CA 90067

Attention:William D. Gould

Facsimile:(310) 201-4746

 

and

 

(ii)  if to the Company:

 

Yuma Energy, Inc.

1177 West Loop South, Suite 1825

Houston, TX 77027

Attention:Sam L. Banks

Facsimile:(713) 968-7016

 

with a copy to (which shall not constitute notice):

 

Jones & Keller, P.C.

1999 Broadway, Suite 3150

Denver, CO 80202

Attention:Reid A. Godbolt

Facsimile:(303) 573-8133

 

(e)         Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. In this Agreement, unless a contrary intention
appears, (i) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision and (ii) reference to any Section means such
Section hereof. No provision of this Agreement shall be interpreted or construed
against any party hereto solely because such party or its legal representative
drafted such provision.

 

(f)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
be considered one and the same agreement. Delivery of an executed counterpart
signature page of this Agreement by facsimile or by e-mail of a PDF document is
as effective as executing and delivering this Agreement in the presence of the
other parties.

 

(g)         Entire Agreement. This Agreement constitutes the entire agreement of
the parties and supersedes all prior agreements and undertakings, both written
and oral, between the parties, or any of them, with respect to the subject
matter hereof, and except as otherwise expressly provided herein, is not
intended to confer upon any other person any rights or remedies hereunder.

 

7

 

 

(h)         Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware, without regard to laws that may be applicable under
conflicts of laws principles. Each of the parties hereto irrevocably and
unconditionally (i) agrees that any suit, action or other legal proceeding
arising out of or relating to this Agreement or any of the agreements delivered
in connection herewith or the transactions contemplated hereby or thereby shall
be brought in the state courts of the State of Delaware (or, if such courts do
not have jurisdiction or do not accept jurisdiction, in the United States
District Court located in the State of Delaware), (ii) consents to the
jurisdiction of any such court in any such suit, action or proceeding, and (iii)
waives any objection that such party may have to the laying of venue of any such
suit, action or proceeding in any such court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9(d). Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS,
(C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9(h).

 

(i)          Specific Performance. The parties to this Agreement agree that
irreparable damage would occur in the event that any provision of this Agreement
was not performed in accordance with the terms of this Agreement and that the
Company shall be entitled to specific performance of the terms of this Agreement
in addition to any other remedy at law or equity.

 

(j)          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void, unenforceable or against its regulatory policy, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

 

8

 

 

(k)         Several Liability. Each party to this Agreement enters into this
Agreement solely on its own behalf, each such party shall solely be severally
liable for any breaches of this Agreement by such party and in no event shall
any party be liable for breaches of this Agreement by any other party hereto.

 

(l)          Non-Recourse. No past, present or future director, officer,
employee, incorporator, member, partner, shareholder, agent, attorney,
representative or affiliate of any Shareholder hereto or of any of their
respective affiliates shall have any liability (whether in contract or in tort)
for any obligations or liabilities of such party arising under, in connection
with or related to this Agreement or for any claim based on, in respect of, or
by reason of, the transactions contemplated hereby; provided, however, that
nothing in this Section 9(l) shall limit any liability of any Shareholder hereto
for its breaches of the terms and conditions of this Agreement.

 

(m)        Waiver. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by applicable law.

 

[Signature Page Follows]

 

9

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer thereunto duly authorized and each Shareholder has signed this
Agreement, all as of the date first written above.

 

  COMPANY:       YUMA ENERGY, INC.,   a Delaware corporation       By: /s/ Sam
L. Banks   Name:      Sam L. Banks   Title: Chairman and Chief Executive Officer

 

SIGNATURE PAGE TO

VOTING AGREEMENT

 

 

 

 

VOTING AGREEMENT

SHAREHOLDER SIGNATURE PAGE

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer thereunto duly authorized and each Shareholder has signed this
Agreement, all as of the date first written above.

 

  SHAREHOLDER:       By: /s/ Michael D. Herman   Name:      Michael D. Herman

 

SIGNATURE PAGE TO

VOTING AGREEMENT

 

 

 

 

SCHEDULE A




 

OWNERSHIP OF SHARES

 

Name and Address of Shareholder  

Number of Shares of Pyramid

Common Stock Beneficially Owned

     

Michael D. Herman

2008 Twenty-First Street

Bakersfield, CA 93301

  2,002,580 shares, which includes 50,000 shares of Pyramid Common Stock
issuable to Mr. Herman upon exercise of a stock option granted as of October 8,
2013.

 

 

 

 

SCHEDULE B



 

LIST OF AGREEMENTS

 

Refer to Michael Herman's Schedule 13D filed with the SEC on October 10, 2013.

 

 

